Case 7:19-mj-01025 Document 1 Filed on 05/05/19 in TX$D Page 1 of 1

United States D' 'ct Court

 

 

 

Ao 91 (R¢v' non ` criminal complaint goumern glL`EDctofTaxas
United States District Court MAY~ 515 2919
SOUTHERN . DI‘STRICT OF TEXAS nam-ci l Eragle!£ mark

MCAL LEN D IVI S I ON

UNITED STATES OF AMER|CA
V.

_ CRIMINAL COMPLAINT
Santlago Vasquez~Santa Maria '

. ‘ _ Case Number: M-19-l025-M
AKA: Santlago Santa Maria-Vasquez

»

IAE YOB: 1 969
Mexico
(Name and Addrcss of Dcfcndam)

l, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about

 

May 4, 2019 in Hlda\go County; in
the Southern Distrlct of _lexas_________

 

(Track Slalulory Language ofOfténse)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Hidalgo, Texas,, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
`of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title ' 8 United States Code, Section(s) , 1326 l jelony)

l further state that l am a(n) Senior Patrol Agent and that this complaint is based on the
following facts: .

Santiago Vasquez- Santa Maria was encountered by Border Patrol Agents near Hidalgo, Texas on May 4', 2019. The investigating
Agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on May 04, 20l9, near Hidalgo, Texas. Record checks revealed the -Defendant was formally
Deported/Excluded from the United States on December 24, 2014 through Brownsville, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security. On February 6, 2013, the defendant was convicted 8 USC 1326 Being found in the U.S. after previous deportation
and was sentenced to thirty (30) months confinement . ` ~

l declare under penalty of perjury that the statements in this complaint are true and correct. Executed on May 5, 2019.

Continued on the attached sheet and made a part of this complaint: UYes ':]No

Submltted by reliable electronic means, sworn to and attested

telephonlca|ly per Fed. R. Cr.P.4.1,ar`\d probable cause found on: /s/ clpr]an°shea,s y _.~_ j k ~;_:

 

Slgnature of Cornplalnant‘; ' s.
' v 4:02 p.m. »~ v
May 5, 2019 CiLriano Shears Senior Patrol Agent

 

 

 

 

Peter E. Ormsby , U.S. Magistrate Judg§ y `&Z' g OM/`Q_
.Name and Tltle of Judiclal Offlcer Slgnature of Judlcla| Offlcer

f;;'\.`
1~\‘

